DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 7, 10-13, 21, 22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 10, 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Patent Application Number: 2012/0082070) in view Nam et al. (U.S. Patent Application Number: 2018/0262313).
Consider claim 7; Hart discloses a terminal comprising: 
a receiver that receives information from a base station (par. 30, lines 1-15); and 
a processor that (par. 30, lines 1-15), when a cell of a same frequency is in a time division duplex (TDD) frequency band, determines system frame number alignment and frame timing alignment across cells, including the cell, of the same frequency (par. 32), when the cell of the same frequency is in a frequency division duplex (FDD) frequency band and when the information is set to true by the base station, determines the system frame number alignment and the frame timing alignment (par. 32).
Hart discloses the claimed invention except explicitly disclosing: the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Hart’s invention to provide a method of handing interference. It is an object of Nam’s invention to provide a method of interference mitigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hart by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.
Consider claim 10, as applied in claim 7; Hart discloses the receiver receives the information in measurement notification (par. 44, lines 1-11).
Consider claim 13; Hart discloses a radio communication method for a terminal, comprising:
receiving information from a base station (par. 30, lines 1-15); and 
when a cell of a same frequency is in a time division duplex (TDD) frequency band, determines system frame number alignment and frame timing alignment across cells, including the cell, of the same frequency (par. 32), when the cell of the same frequency is in a frequency division duplex (FDD) frequency band and when the information is set to true by the base station, determines the system frame number alignment and the frame timing alignment (par. 32).
Hart discloses the claimed invention except explicitly disclosing: the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Hart’s invention to provide a method of handing interference. It is an object of Nam’s invention to provide a method of interference mitigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hart by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.
Consider claim 22; Hart discloses a system comprising:
a base station (par. 30, lines 1-15); and 
a terminal (par. 30, lines 1-15), wherein the base station comprises:
 a transmitter that transmits information (par. 30, lines 1-15); and 
wherein the terminal comprises:
a receiver that receives information from a base station (par. 30, lines 1-15); and 
a processor that (par. 30, lines 1-15), when a cell of a same frequency is in a time division duplex (TDD) frequency band, determines system frame number alignment and frame timing alignment across cells, including the cell, of the same frequency (par. 32), when the cell of the same frequency is in a frequency division duplex (FDD) frequency band and when the information is set to true by the base station, determines the system frame number alignment and the frame timing alignment (par. 32).
Hart discloses the claimed invention except explicitly disclosing: the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Hart’s invention to provide a method of handing interference. It is an object of Nam’s invention to provide a method of interference mitigation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hart by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.

Claims 11, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S. Patent Application Number: 2012/0082070) in view Nam et al. (U.S. Patent Application Number: 2018/0262313) in view Kim et al. (U.S. Patent Application Number: 2015/0087296).
Consider claim 11, as applied in claim 7; Hart and Nam disclose the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Hart’s invention to provide a method of handing interference. It is an object of Nam’s invention to provide a method of interference mitigation. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hart and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 12, as applied in claim 7; Hart and Nam disclose the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).
It is an object of Hart’s invention to provide a method of handing interference. It is an object of Nam’s invention to provide a method of interference mitigation. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hart and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 21, as applied in claim 7; Hart and Nam disclose the claimed invention except: the receiver receives the information by using Radio Resource Control (RRC) signaling.
In an analogous art Kim discloses the receiver receives the information by using Radio Resource Control (RRC) signaling (par. 216, lines 5-11).
It is an object of Hart’s invention to provide a method of handing interference. It is an object of Nam’s invention to provide a method of interference mitigation. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hart and Nam by including RRC signaling, as taught by Kim, for the purpose of effectively handling services in a telecommunication system.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646